MDB Capital Group, LLC 401 Wilshire Boulevard, Suite 1020 Santa Monica, CA 90401 June 8, 2012 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:ZBB Energy Corporation Registration Statement on Form S-1 File No. 333-179541 Ladies and Gentlemen: In connection with the Registration Statement on Form S-1 of ZBB Energy Corporation (the “Company”), the undersigned hereby joins the request of the Company that the effectiveness of said Registration Statement be accelerated to 4:30 p.m. Eastern time on June 12, 2012, or as soon thereafter as practicable. Very truly yours, MDB CAPITAL GROUP, LLC By: /s/ Gary Schuman Gary Schuman CFO & CCO
